

116 SJ 23 IS: Relating to the disapproval of the proposed sale to the Government of the Czech Republic of certain defense articles and services.
U.S. Senate
2019-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA116th CONGRESS1st SessionS. J. RES. 23IN THE SENATE OF THE UNITED STATESMay 14, 2019Mr. Paul introduced the following joint resolution; which was read twice and referred to the Committee on Foreign RelationsJOINT RESOLUTIONRelating to the disapproval of the proposed sale to the Government of the Czech Republic of certain
			 defense
 articles and services.That the issuance of a letter of offer with respect to any of the following proposed sales to the Government of the Czech Republic (described in the certification Transmittal No. 19–34, sent to the Speaker of the House of Representatives and the chairman of the Committee on Foreign Relations of the Senate pursuant to section 36(b)(1) of the Arms Export Control Act (22 U.S.C. 2776(b)(1)) on May 6, 2019), is hereby prohibited:(1)The proposed sale of Four (4) AH–1Z Attack Helicopters (Transmittal Numbered 19–34).(2)The proposed sale of Eight (8) T700–GE–701D Engines (installed) (Transmittal Numbered 19–34).(3)The proposed sale of Eight (8) Honeywell Embedded Global Positioning Systems with Navigation (EGI) and Precise Positioning Service (PPS) (installed) (Transmittal Numbered 19–34).(4)The proposed sale of Fourteen (14) AGM–114 Hellfire Missiles (Transmittal Numbered 19–34).(5)The proposed sale of communication equipment, electronic warfare systems, M197 20mm machine guns, Target Sight System, support equipment, spare engine containers, spare and repair parts, tools and test equipment, technical data and publications, personnel training and training equipment, U.S. government and contractor engineering, technical, and logistics support services, and other related elements of logistics and program support (Transmittal Numbered 19–34).